 

Exhibit 10.1

 

CATABASIS PHARMACEUTICALS, INC.

 

Amended and Restated Severance Benefits Plan

 

1.                  Establishment of Plan. Catabasis Pharmaceuticals, Inc., a
Delaware corporation, hereby establishes this amended and restated unfunded
severance benefits plan (the “Plan”) that is intended to be a welfare benefit
plan within the meaning of Section 3(1) of ERISA. The Plan is in effect for
Covered Employees who experience a Covered Termination occurring after the
Effective Date and before the termination of this Plan. This Plan supersedes any
and all (i) severance plans and separation policies applying to Covered
Employees that may have been in effect before the Effective Date with respect to
any termination that would, under the terms of this Plan, constitute a Covered
Termination and (ii) the provisions of any agreements between any Covered
Employee and the Company that provide for severance benefits solely as such
agreements relate to severance benefits.

 

2.                  Purpose. The purpose of the Plan is to establish the
conditions under which Covered Employees will receive the severance benefits
described herein if employment with the Company (or its successor in a Change in
Control (as defined below)) terminates under the circumstances specified herein.
The severance benefits paid under the Plan are intended to assist employees in
making a transition to new employment and are not intended to be a reward for
prior service with the Company.

 

3.                  Definitions. For purposes of this Plan,

 

(a)                        “Base Salary” shall mean, for any Covered Employee,
such Covered Employee’s base rate of pay as in effect immediately before a
Covered Termination (or prior to the Change of Control, if greater) and
exclusive of any bonuses, overtime pay, shift differentials, “adders,” any other
form of premium pay, or other forms of compensation.

 

(b)                        “Benefits Continuation” shall have the meaning set
forth in Section 8(a) hereof.

 

(c)                        “Board” shall mean the Board of Directors of the
Company.

 

(d)                        “Cause” shall mean any of: (a) your conviction of, or
plea of guilty or nolo contendere to, any crime involving dishonesty or moral
turpitude or any felony; or (b) a good faith finding by the Board that you have
(i) engaged in dishonesty, willful misconduct or gross negligence that has a
material adverse effect on the Company, (ii) committed an act that materially
injures or would reasonably be expected to materially injure the reputation,
business or business relationships of the Company, (iii) materially breached the
terms of any restrictive covenants or confidentiality agreement with the Company
(and not cured the same within any cure period applicable to such covenants or
confidentiality agreement), or (iv) failed or refused to comply in any material
respect with the Company’s material policies or procedures and in a manner that
materially injures or would reasonably be expected to materially injure the
reputation, business or business relationships of the Company, provided that in
the case of clause (iv) you were given written notice of such violation or
failure by the Board and a period of 30 days to cure (provided that the Board
reasonably determines that such violation or failure is curable).

 



 

 

 

(e)                        “Change in Control” shall mean the occurrence of any
of the following events, provided that such event or occurrence constitutes a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
Treasury Regulation §§1.409A-3(i)(5)(v), (vi) and (vii): (i) the acquisition by
an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a
“Person”) of beneficial ownership of any capital stock of the Company if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) 50% or more of either (x) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (y) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition directly from the Company or (2) any acquisition
by any entity pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (iii) of this definition; or
(ii) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or (iii) the consummation of a merger,
consolidation, reorganization, recapitalization or share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or (iv) the liquidation or
dissolution of the Company.

 



2

 

 

(f)                        “Change in Control Termination” shall mean a
termination of the Covered Employee’s employment by the Company without Cause or
by the Covered Employee for Good Reason, in either case within the 12 months
following a Change in Control.

 

(g)                        “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act.

 

(h)                        “Code” shall mean the Internal Revenue Code of 1986,
as amended.

 

(i)                        “Company” shall mean Catabasis Pharmaceuticals, Inc.
or, following a Change in Control, any successor thereto.

 

(j)                        “Compensation Committee” shall mean the Compensation
Committee of the Board.

 

(k)                        “Covered Employees” shall mean all Regular Full-Time
Employees (both exempt and non-exempt) who (i) are Executives as of the
Effective Date or (ii) become Executives after the Effective Date and are
designated by the Board or the Compensation Committee to be a Covered Employee
under this Plan, who experience a Covered Termination and who are not designated
as ineligible to receive severance benefits under the Plan as provided in
Section 5 hereof. For the avoidance of doubt, neither Temporary Employees nor
Part-Time Employees are eligible for severance benefits under the Plan. An
employee’s full-time, part-time or temporary status for the purpose of this Plan
is determined by the Plan Administrator upon review of the employee’s status
immediately before termination. Any person who is classified by the Company as
an independent contractor or third party employee is not eligible for severance
benefits even if such classification is modified retroactively.

 

(l)                        “Covered Termination” shall mean (i) a Non-Change in
Control Termination or (ii) a Change in Control Termination.

 

(m)                      “Effective Date” shall mean October 7, 2020.

 



3

 

 

(n)                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

(o)                        “Executive” shall mean any employee of the Company
holding the title of Vice President or above.

 

(p)                        “Good Reason” is defined as: (i) a material
diminution in the employee’s base compensation; (ii) a material diminution in
the employee’s authority, duties, or responsibilities; (iii) a material change
in the geographic location at which the employee must perform the services; or
(iv) any other action or inaction that constitutes a material breach by the
Company of any agreement under which the employee provides services; provided,
however, that in any case the employee has not consented to the condition which
would otherwise give rise to a Good Reason. In order to establish a “Good
Reason” for terminating employment, an employee must provide written notice to
the Company of the existence of the condition giving rise to the Good Reason,
which notice must be provided within 90 days of the initial existence of such
condition, the Company must fail to cure the condition within 30 days
thereafter, and an employee’s termination of employment must occur no later than
one year following the initial existence of the condition giving rise to Good
Reason.

 

(q)                        “Non-Change in Control Termination” shall mean a
termination of the Covered Employee’s employment by the Company without Cause or
by the Covered Employee for Good Reason prior to or more than 12 months
following a Change in Control.

 

(r)                        “Other C-Level Officer” shall mean any Executive
(other than the Chief Executive Officer) designated by the Board or the
Compensation Committee as an Other C-Level Officer for purposes of the Plan,
including Other C-Level Officers who were designated as such prior to the
Effective Date.

 

(s)                        “Part-Time Employees” shall mean employees who are
not Regular Full-Time Employees and are treated as such by the Company.

 

(t)                        “Participants” shall mean Covered Employees.

 

(u)                        “Plan Administrator” shall have the meaning set forth
in Section 15 hereof.

 

(v)                        “Release” shall have the meaning set forth in Section
6 hereof.

 

(w)                        “Release Effective Date” shall have the meaning set
forth in Section 13(c)(i) hereof.

 

(x)                        “Regular Full-Time Employees” shall mean employees,
other than Temporary Employees, normally scheduled to work at least 40 hours a
week unless the Company’s local practices, as from time to time in force,
whether or not in writing, establish a different hours threshold for regular
full-time employees.

 



4

 

 

(y)                        “Severance Pay” shall have the meaning set forth in
Section 7 hereof.

 

(z)                        “Severance Period” shall mean the applicable
severance period determined under the chart in Section 7 hereof based on the
type of Covered Termination and the title/role of the Covered Employee.

 

(aa)                        “Temporary Employees” are employees treated as such
by the Company, whether or not in writing.

 

4.                  Coverage. A Covered Employee may be entitled to receive
severance benefits under the Plan if such employee experiences a Covered
Termination. In order to receive severance benefits under the Plan, Covered
Employees must meet the eligibility and other requirements provided below in
Sections 5 and 6 of the Plan.

 

5.                  Eligibility for Severance Benefits. The following employees
will not be eligible for severance benefits, except to the extent specifically
determined otherwise by the Plan Administrator: (a) an employee who is
terminated for Cause; (b) an employee who retires, terminates employment as a
result of an inability to perform his or her duties due to physical or mental
disability or dies; (c) an employee who voluntarily terminates his or her
employment, except in the case of a Covered Termination for Good Reason; (d) an
employee who is employed for a specific period of time in accordance with the
terms of a written employment agreement; and (e) an employee who promptly
becomes employed by another member of the controlled group of entities of which
the Company (or its successor in the Change in Control) is a member as defined
in Sections 414(b) and (c) of the Code.

 

6.                  Release; Timing of Severance Benefits. Receipt of any
severance benefits under the Plan requires that the Covered Employee: (a) comply
with the provisions of any applicable noncompetition, nonsolicitation, and other
obligations to the Company; and (b) execute and deliver a suitable waiver and
release under which the Covered Employee releases and discharges the Company and
its affiliates from and on account of any and all claims that relate to or arise
out of the employment relationship between the Company and the Covered Employee
(the “Release”) which Release becomes binding within 60 days following the
Covered Employee’s termination of employment. The Severance Pay will be paid in
accordance with the terms of the Plan and the Company’s regular pay practices in
effect from time to time and the Benefits Continuation will be paid in the
amount and at the time premium payments are made by other participants in the
Company’s health benefit plans with the same coverage. The payments shall be
made or commence on the first payroll date after the Release Effective Date.

 

7.                  Cash Severance. A Covered Employee entitled to severance
benefits under this Plan shall be entitled to the continuation of such
employee’s monthly Base Salary for the Severance Period indicated below
(“Severance Pay”), based upon his or her title/role.

 



5

 

 

Title/Role of Covered Employee Non-Change in Control Termination Severance
Period Change in Control Termination Severance Period Chief Executive Officer 12
months 18 months Other C-Level Officer 12 months 12 months

Vice Presidents (of any level) who are not Other C-Level Officers

 

Six months Nine months

 

For purposes of this Section 7 and Section 8 below, a Covered Employee’s
title/role shall be such employee’s title/role immediately prior to the Covered
Termination or, if such employee’s title/role was changed in connection with the
Change in Control, immediately prior to the Change in Control.

 

8.                  Other Severance Benefits. In addition to the foregoing
Severance Pay, the severance benefits under the Plan shall include the following
benefits:

 

(a)                        Company contributions to the cost of COBRA coverage
on behalf of the Covered Employee and any applicable dependents for no longer
than the Covered Employee’s applicable Severance Period if the Covered Employee
elects COBRA coverage, and only so long as such coverage continues in force.
Such costs shall be determined on the same basis as the Company’s contribution
to Company-provided health and dental insurance coverage in effect for an active
employee with the same coverage elections; provided that if the Covered Employee
commences new employment and is eligible for a new group health plan, the
Company’s continued contributions toward health and dental coverage shall end
when the new employment begins (“Benefits Continuation”).

 

(b)                        Any unpaid annual bonus in respect to any completed
bonus period which has ended prior to the date of the Participant’s Covered
Termination and which the Board or the Compensation Committee deems granted to
the Participant in its discretion pursuant to the Company’s contingent
compensation program, payable at the same time as annual bonuses are paid to
other employees of the Company or, if later, upon the Release Effective Date.

 

(c)                        In the case of the Chief Executive Officer upon a
Covered Termination, a bonus amount equal to one-half of the average annual
bonus paid to the Chief Executive by the Company over the three calendar years
preceding the calendar year in which such Covered Termination occurs, which
bonus shall be prorated by multiplying the amount by a fraction, the numerator
of which is the number of days in the calendar year in which such termination of
employment occurs that have elapsed since January 1 through the date of such
termination and the denominator of which is 365, payable in a lump sum on the
Release Effective Date.

 



6

 

 

9.                  Equity Awards. In the case of a Change in Control
Termination, any unvested equity awards shall become fully vested and
exercisable, or free from forfeiture or repurchase, effective upon the Release
Effective Date. Except as set forth in the foregoing sentence, the treatment of
a Covered Employee’s equity awards with the Company upon a Covered Termination
shall be dictated by the terms of the applicable award agreements.

 

10.              Recoupment. If a Covered Employee fails to comply with the
terms of the Plan, including the provisions of Section 6 above, the Company may
require payment to the Company of any benefits described in Sections 7 and 8
above that the Covered Employee has already received to the extent permitted by
applicable law and with the “value” determined in the sole discretion of the
Plan Administrator.  Payment is due in cash or by check within 10 days after the
Company provides notice to a Covered Employee that it is enforcing this
provision.  Any benefits described in Sections 7 and 8 above not yet received by
such Covered Employee will be immediately forfeited.

 

11.              Death. If a Participant dies after the date of his or her
Covered Termination but before all payments or benefits to which such
Participant is entitled pursuant to the Plan have been paid or provided,
payments will be made to any beneficiary designated by the Participant prior to
or in connection with such Participant’s Covered Termination or, if no such
beneficiary has been designated, to the Participant’s estate. For the avoidance
of doubt, if a Participant dies during such Participant’s applicable Severance
Period, Benefits Continuation will continue for the Participant’s applicable
dependents for the remainder of the Participant’s Severance Period.

 

12.              Withholding. The Company may withhold from any payment or
benefit under the Plan: (a) any federal, state, or local income or payroll taxes
required by law to be withheld with respect to such payment; (b) such sum as the
Company may reasonably estimate is necessary to cover any taxes for which the
Company may be liable and which may be assessed with regard to such payment; and
(c) such other amounts as appropriately may be withheld under the Company’s
payroll policies and procedures from time to time in effect.

 

13.              Section 409A. It is expected that the payments and benefits
provided under this Plan will be exempt from the application of Section 409A of
the Code, and the guidance issued thereunder (“Section 409A”). The Plan shall be
interpreted consistent with this intent to the maximum extent permitted and
generally, with the provisions of Section 409A. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment (which amounts or benefits constitute nonqualified
deferred compensation within the meaning of Section 409A) unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Plan, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service”. Neither the Participant nor the Company shall have the right to
accelerate or defer the delivery of any payment or benefit except to the extent
specifically permitted or required by Section 409A.

 



7

 

 

Notwithstanding the foregoing, to the extent the severance payments or benefits
under this Plan are subject to Section 409A, the following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to Participants under this Plan:

 

(a)                        Each installment of the payments and benefits
provided under this Plan will be treated as a separate “payment” for purposes of
Section 409A. Whenever a payment under this Plan specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 10 days
following the date of termination”), the actual date of payment within the
specified period shall be in the Company’s sole discretion. Notwithstanding any
other provision of this Plan to the contrary, in no event shall any payment
under this Plan that constitutes “non-qualified deferred compensation” for
purposes of Section 409A be subject to transfer, offset, counterclaim or
recoupment by any other amount unless otherwise permitted by Section 409A.

 

(b)                        Notwithstanding any other payment provision herein to
the contrary, if the Company or appropriately-related affiliates become
publicly-traded and a Covered Employee is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) with respect to such entity, then each of the following shall
apply:

 

(i)                 With regard to any payment that is considered “non-qualified
deferred compensation” under Section 409A payable on account of a “separation
from service,” such payment shall be made on the date which is the earlier of
(A) the day following the expiration of the six month period measured from the
date of such “separation from service” of the Covered Employee, and (B) the date
of the Covered Employee’s death (the “Delay Period”) to the extent required
under Section 409A. Upon the expiration of the Delay Period, all payments
delayed pursuant to this provision (whether otherwise payable in a single sum or
in installments in the absence of such delay) shall be paid to or for the
Covered Employee in a lump sum, and all remaining payments due under this Plan
shall be paid or provided for in accordance with the normal payment dates
specified herein; and

 

(ii)              To the extent that any benefits to be provided during the
Delay Period are considered “non-qualified deferred compensation” under Section
409A payable on account of a “separation from service,” and such benefits are
not otherwise exempt from Section 409A, the Covered Employee shall pay the cost
of such benefits during the Delay Period, and the Company shall reimburse the
Covered Employee, to the extent that such costs would otherwise have been paid
by the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Covered Employee, the Company’s share
of the cost of such benefits upon expiration of the Delay Period. Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in this Plan.

 



8

 

 

(c)                        To the extent that severance benefits pursuant to
this Plan are conditioned upon a Release, the Covered Employee shall forfeit all
rights to such payments and benefits unless such release is signed and delivered
(and no longer subject to revocation, if applicable) within 60 days following
the date of the termination of the Covered Employee’s employment with the
Company. If the Release is no longer subject to revocation as provided in the
preceding sentence, then the following shall apply:

 

(i)           To the extent any severance benefits to be provided are not
“non-qualified deferred compensation” for purposes of Section 409A, then such
benefits shall commence upon the first scheduled payment date immediately after
the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include all amounts
that otherwise would have been due prior thereto under the terms of this
Agreement applied as though such payments commenced immediately upon the
termination of the Covered Employee’s employment with the Company, and any
payments made after the Release Effective Date shall continue as provided
herein. The delayed benefits shall in any event expire at the time such benefits
would have expired had such benefits commenced immediately following the
termination of the Covered Employee’s employment with the Company.

 

(ii)              To the extent any such severance benefits to be provided are
“non-qualified deferred compensation” for purposes of Section 409A, then the
Release must become irrevocable within 60 days of the date of termination and
benefits shall be made or commence upon the date provided in Section 6, provided
that if the 60th day following the termination of the Covered Employee’s
employment with the Company falls in the calendar year following the calendar
year containing the date of termination, the benefits will be made no earlier
than the first business day of that following calendar year. The first such cash
payment shall include all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon the termination of Covered Employee’s employment with the
Company, and any payments made after the first such payment shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
the termination of the Covered Employee’s employment with the Company.

 

(d)                        The Company makes no representations or warranties
and shall have no liability to any Participant or any other person, other than
with respect to payments made by the Company in violation of the provisions of
this Plan, if any provisions of or payments under this Plan are determined to
constitute deferred compensation subject to Section 409A of the Code but not to
satisfy the conditions of that section.

 



9

 

 

14.              Section 280G. Notwithstanding any other provision of this Plan,
except as set forth in Section 14(b), in the event that the Company undergoes a
“Change in Ownership or Control” (as defined below), the following provisions
shall apply:

 

(a)                        The Company shall not be obligated to provide to the
Covered Employee any portion of any “Contingent Compensation Payments” (as
defined below) that the Covered Employee would otherwise be entitled to receive
to the extent necessary to eliminate any “excess parachute payments” (as defined
in Section 280G(b)(1) of the Code) for the Covered Employee. For purposes of
this Section 14, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

 

(b)                        Notwithstanding the provisions of Section 14(a), no
such reduction in Contingent Compensation Payments shall be made if (1) the
Eliminated Amount (computed without regard to this sentence) exceeds (2) 100% of
the aggregate present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Covered Employee if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Covered Employee (including state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the Covered
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes). The override of such reduction in Contingent Compensation
Payments pursuant to this Section 14(b) shall be referred to as a “Section 14(b)
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

 

(c)                        For purposes of this Section 14 the following terms
shall have the following respective meanings:

 

(i)                 “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.

 

(ii)              “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

 



10

 

 

(d)                        Any payments or other benefits otherwise due to the
Covered Employee following a Change in Ownership or Control that could
reasonably be characterized (as determined by the Company) as Contingent
Compensation Payments (the “Potential Payments”) shall not be made until the
dates provided for in this Section 14(d). Within 30 days after each date on
which the Covered Employee first becomes entitled to receive (whether or not
then due) a Contingent Compensation Payment relating to such Change in Ownership
or Control, the Company shall determine and notify the Covered Employee (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 14(b) Override is applicable.
Within 30 days after delivery of such notice to the Covered Employee, the
Covered Employee shall deliver a response to the Company (the “Covered Employee
Response”) stating either (A) that the Covered Employee agrees with the
Company’s determination pursuant to the preceding sentence or (B) that the
Covered Employee disagrees with such determination, in which case the Covered
Employee shall set forth (x) which Potential Payments should be characterized as
Contingent Compensation Payments, (y) the Eliminated Amount, and (z) whether the
Section 14(b) Override is applicable. In the event that the Covered Employee
fails to deliver a Covered Employee Response on or before the required date, the
Company’s initial determination shall be final. If the Covered Employee states
in the Covered Employee Response that the Covered Employee agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Covered Employee within three business days following delivery to the Company of
the Covered Employee Response (except for any Potential Payments which are not
due to be made until after such date, which Potential Payments shall be made on
the date on which they are due). If the Covered Employee states in the Covered
Employee Response that the Covered Employee disagree with the Company’s
determination, then, for a period of 60 days following delivery of the Covered
Employee Response, the Covered Employee and the Company shall use good faith
efforts to resolve such dispute. If such dispute is not resolved within such
60-day period, such dispute shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall, within three business days
following delivery to the Company of the Covered Employee Response, make to the
Covered Employee those Potential Payments as to which there is no dispute
between the Company and the Covered Employee regarding whether they should be
made (except for any such Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). The balance of the Potential Payments shall be made within three
business days following the resolution of such dispute.

 



11

 

 

(e)                        The Contingent Compensation Payments to be treated as
Eliminated Payments shall be determined by the Company by determining the
Contingent Compensation Payment Ratio (as defined below) for each Contingent
Compensation Payment and then reducing the Contingent Compensation Payments in
order beginning with the Contingent Compensation Payment with the highest
Contingent Compensation Payment Ratio. For Contingent Compensation Payments with
the same Contingent Compensation Payment Ratio, such Contingent Compensation
Payment shall be reduced based on the time of payment of such Contingent
Compensation Payments with amounts having later payment dates being reduced
first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by the Covered
Employee for purposes of Section 4999(a) of the Code, and the denominator of
which is the actual amount to be received by the Covered Employee in respect of
the applicable Contingent Compensation Payment. For example, in the case of an
equity grant that is treated as contingent on the Change in Ownership or Control
because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1 Q/A-24(b) or (c)).

 

(f)                        The provisions of this Section 14 are intended to
apply to any and all payments or benefits available to the Covered Employee
under this Plan or any other agreement or plan of the Company under which the
Covered Employee receives Contingent Compensation Payments

 

15.              Plan Administration.

 

(a)                        Plan Administrator. The Plan Administrator shall be
the Board or the Compensation Committee; provided, however, that the Board or
the Compensation Committee may in its sole discretion appoint a new Plan
Administrator to administer the Plan following a Change in Control. The Plan
Administrator shall also serve as the Named Fiduciary of the Plan under ERISA.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

 

The Plan Administrator can be contacted at the following address:

 

Catabasis Pharmaceuticals, Inc.

100 High Street, 28th Floor

Boston, MA 02110

 



12

 

 

(b)                        Decisions, Powers and Duties. The general
administration of the Plan and the responsibility for carrying out its
provisions shall be vested in the Plan Administrator. The Plan Administrator
shall have such powers and authority as are necessary to discharge such duties
and responsibilities which also include, but are not limited to, interpretation
and construction of the Plan, the determination of all questions of fact,
including, without limit, eligibility, participation and benefits, the
resolution of any ambiguities and all other related or incidental matters, and
such duties and powers of the plan administration which are not assumed from
time to time by any other appropriate entity, individual or institution. The
Plan Administrator may adopt rules and regulations of uniform applicability in
its interpretation and implementation of the Plan.

 

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, any employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

 

16.              Indemnification. To the extent permitted by law, all employees,
officers, directors, agents and representatives of the Company shall be
indemnified by the Company and held harmless against any claims and the expenses
of defending against such claims, resulting from any action or conduct relating
to the administration of the Plan, whether as a member of the Compensation
Committee or otherwise, except to the extent that such claims arise from gross
negligence, willful neglect, or willful misconduct.

 

17.              Plan Not an Employment Contract. The Plan is not a contract
between the Company and any employee, nor is it a condition of employment of any
employee. Nothing contained in the Plan gives, or is intended to give, any
employee the right to be retained in the service of the Company, or to interfere
with the right of the Company to discharge or terminate the employment of any
employee at any time and for any reason. No employee shall have the right or
claim to benefits beyond those expressly provided in this Plan, if any. All
rights and claims are limited as set forth in the Plan.

 

18.              Severability. In case any one or more of the provisions of this
Plan (or part thereof) shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions hereof, and this Plan shall be construed as if such
invalid, illegal or unenforceable provisions (or part thereof) never had been
contained herein.

 

19.              Non-Assignability. No right or interest of any Covered Employee
in the Plan shall be assignable or transferable in whole or in part either
directly or by operation of law or otherwise, including, but not limited to,
execution, levy, garnishment, attachment, pledge or bankruptcy.

 



13

 

 

20.              Integration with Other Pay or Benefits Requirements. The
severance payments and benefits provided for in the Plan are the maximum
benefits that the Company will pay to Covered Employees on a Covered
Termination, except to the extent otherwise specifically provided in a separate
agreement. To the extent that the Company owes any amounts in the nature of
severance benefits under any other program, policy or plan of the Company that
is not otherwise superseded by this Plan, or to the extent that any federal,
state or local law, including, without limitation, so-called “plant closing”
laws, requires the Company to give advance notice or make a payment of any kind
to an employee because of that employee’s involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, or
similar event, the benefits provided under this Plan or the other arrangement
shall either be reduced or eliminated to avoid any duplication of payment. The
Company intends for the benefits provided under this Plan to partially or fully
satisfy any and all statutory obligations that may arise out of an employee’s
involuntary termination for the foregoing reasons and the Company shall so
construe and implement the terms of the Plan.

 

21.              Amendment or Termination. The Board may amend, modify, or
terminate the Plan at any time in its sole discretion; provided, however, that
(a) any such amendment, modification or termination made prior to a Change in
Control that adversely affects the rights of any Covered Employee shall be
unanimously approved by the Board, (b) no such amendment, modification or
termination may affect the rights of a Covered Employee then receiving payments
or benefits under the Plan without the consent of such person, and (c) no such
amendment, modification or termination made after a Change in Control shall be
effective until the date that is one year following such Change in Control. The
Board, with the support of the Compensation Committee, intends to review the
Plan at least annually.

 

22.              Governing Law. The Plan and the rights of all persons under the
Plan shall be construed in accordance with and under applicable provisions of
ERISA, and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts (without regard to conflict of laws provisions) to the extent not
preempted by federal law.

 



14

 